Citation Nr: 0617526	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-36 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for mucus 
retention cyst, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia, which, in 
pertinent part, granted service connection for lumbosacral 
strain, evaluated as 20 percent disabling, and mucus 
retention cyst, evaluated as 0 percent disabling 
(noncompensable).  In July 2004 the Board remanded the claims 
to the RO for additional development.  

FINDINGS OF FACT

1.  The veteran's lumbar spine disability includes pain and 
limitation of motion, including flexion to 60 degrees, 
extension through 10 degrees, left rotation 20 degrees, right 
rotation 20 degrees, left lateral bending to 20 degrees, and 
right lateral bending to 30 degrees.

2.  The veteran's lumbar spine disability is not productive 
of ankylosis of the entire thoracolumbar spine.

3.  The veteran's mucus retention cyst has been diagnosed by 
X-ray but there is no medical evidence of incapacitating 
episodes, near constant sinusitis, or surgery.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 
4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (in effect from September 23, 2002, until September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in 
effect from September 26, 2003).

2.  The criteria for a compensable evaluation for mucus 
retention cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.27, 4.97, 
Diagnostic Code 6512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations

A June 2002 VA Compensation and Pension examination report 
showed that the examiner diagnosed the veteran, in pertinent 
part, with muscle spasms and strain of the lumbar spine and a 
mucus retention cyst.  The examiner noted that, on 
examination, the veteran had a normal HEENT and that 
fundocscopic examination was entirely within normal limits.  
Examination of the nose was entirely noncontributory with 
some degree of tenderness in the frontal sinus region.  Sinus 
X-rays showed a rounded density in the inferior right 
maxillary sinus, typical of mucus retention cyst.  Physical 
examination of the lumbar spine showed evidence of painful 
motion and muscle spasms.  There was no evidence of weakness 
or tenderness.  Ranges of motion were flexion to 75 degrees 
with pain at 65 degrees, extension was to 30 degrees, right 
and left lateral bending was to 40 degrees, and right and 
left rotation were to 35 degrees "with pain at the end at 35 
degrees and 30 degrees on the right and left."  Pain was the 
only issue on range of motion.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination.  X-
rays of the lumbar spine were negative.

VA progress notes dated between April and July 2003 showed 
that the veteran was treated for upper respiratory problems 
and back problems.  In June 2003 he was diagnosed with 
sinusitis and treated for congestion and facial pain, which 
began 4 or 5 days prior as a scratchy throat and progressed 
to a productive cough and bilateral upper frontal sinus pain 
and headaches.  In July 2003 the veteran complained of back 
pain following a motor vehicle accident the day before.  The 
veteran was diagnosed with muscle strain and low back pain.

A March 2005 VA Spine examination report showed that the 
examiner diagnosed the veteran with chronic lumbar back 
strain.  On examination of the lumbar spine the veteran's 
range of motion included flexion to 60 degrees, extension 
through 10 degrees, left rotation 20 degrees, right rotation 
20 degrees, left lateral bending to 20 degrees, and right 
lateral bending to 30 degrees.  The veteran had mildly 
painful joint motion.  The veteran's had negative straight 
leg raises bilaterally.  Motor strength was 5/5 bilaterally 
in the lower extremities.  The veteran could walk on his toes 
and heels.  Sensation was intact to light touch in all 
distributions of the lower extremities bilaterally.  He had 
2+ and symmetric patellar and Achilles reflexes bilaterally.  
Proprioception was intact in both lower extremities.  The 
veteran reported that he had pain in the lower back that was 
very significant every other day.  The veteran reported no 
radiation of pain to the extremities.  The flare-ups, which 
the veteran reported occur every other day, involved 
increased pain with increased fatigue but no incoordination 
or decrease in range of motion.  Additional limitation 
following repetitive use followed the same pattern, and 
involved increased pain with increased fatigue but no 
incoordination, lack of endurance, or loss of range of 
motion.  The veteran ambulated normally without the use of an 
assistive device.  He had mildly painful motion on the date 
of examination but had no muscle spasm in the lumbar spine, 
no weakness, and only mild global tenderness to the lower 
lumbar spine on palpation.  Neurologic findings were intact 
in the bilateral lower extremities.  The examiner noted that 
the veteran had no incapacitating episodes during the past 12 
months.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance 
but, rather, the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran argues that higher initial evaluations are 
warranted for his lumbar spine condition and sinus condition.  
In reviewing the veteran's medical history, it is noted that 
the veteran's lumbar pain and sinus condition began in 
service.  The post-service medical record shows that the 
veteran suffers from continued back pain, including reports 
of flare-ups, and sinus complaints.  See 38 C.F.R. § 4.1.  

A.  Lumbosacral Strain

The Board initially notes that the schedular criteria by 
which the veteran's spine disability can be rated have 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), codified as 
38 C.F.R. § 4.71a Diagnostic Codes 5235-5243.  The Board 
notes that the provisions of DC 5293 (which pertained to 
lumbosacral strain) were changed effective from September 23, 
2002.  The rating schedule for the spine was changed 
effective September 26, 2003, at which time DC 5295 was 
changed to DC 5237.

Prior to September 23, 2002, the veteran's lumbosacral strain 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
as 20 percent disabling.  This rating corresponds to muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Diagnostic Code 
5295 provides a maximum disability rating of 40 percent for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect from September 
23, 2002, to September 26, 2003), a 20 percent rating is 
warranted where the limitation of motion in the lumbar spine 
is moderate, and a 40 percent evaluation is assigned for 
severe limitation of motion.  

The words "moderate" and "severe" are not defined in the 
VA rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2005).  The normal ranges of motion for the 
thoracolumbar spine were promulgated in the most recent 
edition of the Code of Federal Regulations.  38 C.F.R. 
§ 4.71a (Plate V) (2005).  The normal ranges of motion for 
the thoracolumbar spine are as follows:  Flexion 95 degrees; 
Extension 35 degrees; Lateral flexion (bilaterally) 30 
degrees; Rotation (bilaterally) 30 degrees.  Id.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; [...] 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; [...] or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent evaluation is warranted for [...] forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.

The veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal, although 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change. 
An evaluation higher than 20 percent is not warranted under 
DC 5295 (as in effect prior to September 23, 2002).  The 
veteran does not exhibit severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board recognizes the veteran's complaints of 
pain and limitation of motion.  However, the Board also notes 
that the March 2005 VA examination showed that the examiner 
found that the veteran had mildly painful motion with no 
muscle spasm in the lumbar spine, no weakness, and only mild 
global tenderness to palpation in the lower lumbar spine.  As 
such, the veteran's symptoms of lumbosacral strain do not 
more nearly approximate a 40 percent evaluation under 
Diagnostic Code 5295 (as in effect prior to September 23, 
2002) and a rating in excess of 20 percent must be denied 
under this diagnostic code.

An evaluation higher than 20 percent is not warranted under 
DC 5295 (as in effect between September 23, 2002, and 
September 26, 2003).  Under DC 5295 a 40 percent evaluation 
is warranted for lumbosacral strain that is severe.  In the 
veteran's case the most recent VA examination report showed 
that the examiner characterized the veteran's lumbosacral 
strain as "mildly painful."  It also did not show that the 
examiner believed the veteran's limitation of motion was 
severe, though his ranges of motion were restricted.  As 
such, a rating in excess of 20 percent disabling must be 
denied under DC 5295 (as in effect between to September 23, 
2002, and September 26, 2003).

An evaluation higher than 20 percent is not warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, DC 5237 (lumbosacral strain) (as in effect September 
26, 2003 and thereafter).  The veteran's March 2005 VA 
examination showed that the veteran had flexion in the 
thoracolumbar spine to 60 degrees, and no muscle spasm, 
guarding, abnormal gait, or abnormal spinal contour.  As 
such, the veteran does not meet the criteria for a 40 percent 
evaluation under DC 5237, which requires forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A rating in 
excess of 20 percent must be therefore denied under DC 5237.  
Similarly, such findings would not reflect more than moderate 
limitation of motion under the criteria in effect prior to 
September 2002, even with consideration given to functional 
limitations as discussed later.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain in the lower back.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  In this regard, the Board 
initially notes that as for DC 5237, while the evidence shows 
limitation of motion in the thoracolumbar spine, as well as 
chronic pain, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 20 percent 
at this time.  In particular, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength and muscle atrophy due to lower back pain.  See 
e.g., March 2005 VA examination report, (showing that the 
examiner could detect no sensory deficits in the lower 
extremities).  In summary, when the ranges of motion in the 
lumbosacral spine are considered together with the evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits, muscle strength, and the lack of 
evidence of muscle atrophy in the lower back, as shown in the 
most recent VA Spine examination report, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
DC 5237; DeLuca, supra.

B.  Mucus Retention Cyst

The veteran's mucus retention cyst was initially evaluated by 
analogy as noncompensable under 38 C.F.R. § 4.97 Diagnostic 
Code 6599-6512.  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27.  

The RO rated the veteran under Diagnostic Code 6512, 
sinusitis, chronic, frontal.  Compared to the other 
disabilities available for analogy, the anatomical location 
and the rating criteria necessary for chronic frontal 
sinusitis make for an adequate analogy.

Under DC 6512, sinusitis (whether parasinusitis, ethmoid 
sinusitis, frontal sinusitis, maxillary sinusitis, or 
sphenoid sinusitis) is rated under a general rating formula.  
The general rating formula provides that a 0 percent 
(noncompensable) rating is warranted for sinusitis detected 
by X-ray only.  A 10 percent rating is warranted where there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

The Board finds that a compensable rating for the veteran's 
mucus retention cyst is not warranted.  The medical evidence 
of record shows that the veteran's variously diagnosed mucus 
retention cyst or sinusitis has been diagnosed by X-ray.  
There is, however, little evidence in the way of chronic 
symptomatology.  The evidence showed that the veteran 
complained of sinus pain, congestion, and headaches.  Though 
the veteran reported that his sinus condition had been 
treated by antibiotics the duration of such treatment is 
unavailable.  In November 2004 the Appeals Management Center 
(AMC) sent the veteran a letter asking him to inform VA of 
the frequency of such treatment.  VA received no response to 
that letter.  As such, based upon the evidence of record, a 
compensable evaluation for the veteran's sinus condition must 
be denied under DC 6512.

The preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule is not for application, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The notice requirements have been satisfied by virtue of 
letters sent to the appellant and his representative in May 
and June 2002, November 2004, and March 2005.  The March 2005 
letter from the Appeals Management Center (AMC) satisfied 
element (1) by informing the veteran that evidence showing 
that his service-connected disabilities had worsened was 
necessary to substantiate his claims for increased 
evaluations.  It satisfied element (2) by informing the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to get any records not held by a Federal 
agency.  It satisfied element (3) by informing the veteran 
and his representative that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  With respect 
to element (4), the  AMC's March 2005 letter contained a 
specific request that the appellant send VA any evidence in 
his possession that he believed would support his claim.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
in particular element (4).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.

In this case, the May and June 2002, November 2004 and March 
2005 letters were provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that she wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for lumbosacral strain is denied.

Entitlement to an initial evaluation in excess of 0 percent 
disabling (noncompensable) for mucus retention cyst is 
denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


